Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Corrected Notice of Allowance
The examiner has corrected the claim listing on form PTOL-37 to 1-3 and 7-18.
Response to Amendment
The examiner acknowledges amendments dated 2/7/2022. With the amendments, claims 1-3 and 7-18 remain pending.  Claims 4-6 are cancelled. Claims 10-18 have been added.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/7/2022, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1-3 and 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a communication method for setting data comprising: 
establishing a wireless communication with a sound generation device; 
transmitting to the sound generation device the setting data related to generation of sound or control of generation of sound in response to the establishing the wireless communication with the sound generation device; and 
terminating the wireless communication with the sound generation device after transmitting to the sound generation device the setting data, 
wherein the establishing the wireless communication is achieved by identifying one mobile communication terminal from a plurality of mobile communication terminals capable of communicating by a wireless signal, by the sound generation device, and 
the sound generation device is configured to output a sound based on the setting data after the terminating the wireless communication.
The claim language goes along with the transmission of data to be stored on a communication device like a cell phone to configure an electronic musical instrument during an initial part of the visit to the instrument and after the initial part of the visit, the data can be stored on the memory of the electronic musical instrument to configure the sound production on the configurable instrument, while the communications can be terminated.  There is another common pattern of communication method, including Park (U. S. Patent 10,067,733), where the data from communications terminal can connect to the electronic musical instrument and control the configuration of the instrument while the communications terminal is connected. There is another pattern where there were a plurality of communications devices connected to electronic musical instrument simultaneously, which each can separately configure the sounding of the instrument remotely, while they are connected. See Hoffmeister et al. (U. S. Patent 2005/0098021).  
Modern electronic musical instruments are capable of numerous settings which may be set up manually, after a large number of steps.  Then when another user comes along they have to go through the same large number of steps to get an alternate setup. The applicant’s claim method can be employed in a mobile communication device, like a mobile phone with an appropriate app associated with the electronic musical instrument, which has a correlated module, configured to set up a communication, send data to the mobile device and receive data from the mobile and produce musical sound based on the received mobile device after the communication has been terminated. 
The method of claim 1 is now considered to be defined in enough detail to distinguish over the related prior art. 
Claims 2, 3, 10, 12 and 16 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Claim 7 is allowable for a mobile communication terminal for wireless communication with a sound generation device, the mobile communication terminal comprising: 
a processor; and 
a memory storing instructions executable by the processor, wherein: 
the instructions include establishing the wireless communication with the sound generation device, transmitting to the sound generation device setting data related to generation of sound or control of generation of sound, and terminating the wireless communication with the sound generation device after transmitting to the sound generation device the setting data, 
the wireless communication is established by identifying one mobile communication terminal from a plurality of mobile communication terminals capable of communicating by a wireless signal, by the sound generation device, and 
the sound generation device is configured to output a sound based on the setting data after the terminating the wireless communication.
Claim 7 reasonably may refer to a specially programmed mobile communication device that is programmed to participate in the allowable method of claim 1.  Mobile phones are known to the readily programmed with apps that can control the communications, processor, memory and communications infrastructure according to the instructions in the app. Further, there is reasonably a module in a sound generation device, e.g. an electronic musical instrument, programmed to operated according to instructions of the app to send data according to a configuration, receive configuration data, store the configuration data, and use the stored data program the sound generation device after the communication from the mobile communication device has been terminated. 
Claims 8, 9, 11, 13-15, and 18 are allowable for dependence on the allowable independent claim 7 and for the citation of further distinguishing subject matter.
Claim 17 is allowable for a communication method for setting data comprising: 
establishing a wireless communication with a sound generation device; 
transmitting to the sound generation device the setting data related to generation of sound or control of generation of sound in response to the establishing the wireless communication with the sound generation device; and 
terminating the wireless communication with the sound generation device after transmitting to the sound generation device the setting data, wherein: 
the establishing the wireless communication is achieved by identifying one mobile communication terminal from a plurality of mobile communication terminals capable of communicating by a wireless signal, by the sound generation device, and 
the sound generation device is configured to change settings based on the setting data after the terminating the wireless communication.
Claim 17 closely relates to claim 1, but also includes details slightly different from claim 1.  Claim 1 is considered non-obvious with respect to the closest related prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        April 15, 2022